Title: To John Adams from United States House of Representatives, 21 February 1791
From: United States House of Representatives
To: Adams, John


				
					Mr. President:
					February 21, 1791
				
				The House of Representatives have agreed to the amendments of the Senate to the bill, entitled "An act repealing, after the last day of June next, the duties heretofore laid upon distilled spirits imported from abroad, and laying others in their stead; and also upon spirits distilled within the United States, and for appropriating the same,” with amendments; in which amendments the House of Representatives desire the concurrence of the Senate;I am directed to inform the Senate that, in the 10th, 11th, 40th and 43d sections of the bill, there appear to be sundry omissions of corresponding amendments, which are rendered necessary in consequence of other amendments to the same section.
				
					
				
				
			